UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
                                             )
 B&H NATIONAL PLACE, INC., et ai.,           ~
           Plaintiffs/Counter-Defendants, ~
                                             )       Civil Case No. 10-855 (RJL)
              v.
                                             )
                                             )
 CHARLES BERESFORD, et ai.,
                                             )
          Defendants/Counter-Plaintiffs.     )
                                             )
                                             )
              v.                             )
 BYUNG KWON CHO & HANA CHO,                  )
                                             )
          Third-Party Defendants.            )
                                             )~
                                      ORDER
                                   (March~, 2012)
                                                                                .fL..
      For the reasons set forth in the Memorandum Opinion entered this~ day of
March, 2012, it is hereby

      ORDERED that the defendants' Motions for Summary Judgment [#51 and #52]
are GRANTED; and it is further

     ORDERED that the plaintiffs and third-party defendants' Motion for Summary
Judgment [#62] is DENIED in part and GRANTED in part; and it is further

     ORDERED that final judgment be entered for the defendants on all counts in the
Amended Complaint; and it is further

      ORDERED that final judgment be entered for the plaintiffs and third-party
defendants on Five Guys Enterprises, LLC's counterclaims and third-party claims.

      SO ORDERED.



                                                 United States District Judge